EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nan Jiang on 2/18/2021.

The application has been amended as follows: 
Claims have been amended as below:
1.	(Currently Amended)		A straight edge clamp comprising[[;]]: 
		an elongated body, a clamping head assembly and an end stop assembly; 
		said elongated body [[has]] having opposed edges, a top and a bottom[[,]];
		said elongated body defining [[and]] a channel formed in said bottom, said channel having an inner surface extending along a longitudinal axis; 
		a pair of rails, located in said channel at said bottom, said pair of rails extending outwardly from said bottom towards said top;
		said end stop assembly being at least partially disposed in and movable along said , said end stop assembly including a locking member rotatable between a locked position and an unlocked position, said locking member having an axis of rotation that is generally perpendicular to said longitudinal axis and said bottom of said elongated body;
		whereby said bottom of said elongated body is adapted to be positioned against a work surface having sides and said clamping head assembly and said end stop assembly are adapted to be positioned against the sides; 
is located in said channel and has an engagement surface[[s]] protruding outwardly toward said inner surface and, in response to said locking member being in said unlocked position, said locking member [[is]] being retained in said channel and said engagement surface[[s are]] is spaced apart from said inner surface and, [[,]] in response to said locking member being in said locked position, said engagement surface[[s are]] is moved to engage said inner surface to lock said end stop assembly with respect to said elongated body;
		wherein said pair of rails receives said end stop assembly to retain said locking member in said channel in said locked position and said unlocked position.

	2. 	(Cancelled)	

	3. 	(Currently Amended)		A straight edge clamp comprising;
		an elongated body, said elongated body including at least two sections, and at least one connector for connecting said sections to form a unitary elongated body;
		said elongated body has opposed edges, a top and a bottom[[,]];
		said elongated body defining [[and]] a main channel having 
		a pair of rails, located in said main channel at said bottom, said pair of rails extending outwardly from said bottom towards said top;
		a clamping head assembly and an end stop assembly, said end stop assembly being at least partially disposed movably mounted within said main channel a spaced apart 
		said end stop assembly including a locking member that rotates between a locked position and an unlocked position, said locking member having an axis of rotation that is generally perpendicular to said longitudinal axis and said bottom of said elongated body;

 		said locking member located in said main channel and having an engagement surface[[s]] protruding outwardly toward said inner surface whereby, is spaced apart from said inner surface and, in response to said locking member being in said locked position, said engagement surface[[s are]] is moved to engage with said inner surface to lock said end stop assembly with respect to said elongated body;
		wherein said pair of rails receives said end stop assembly to retain said locking member in said channel in said locked position and said unlocked position.

	4.	(Original)	The straight edge clamp of claim 3, wherein the overall length of said elongated body is changed by the number of sections attached together by said connectors.

	5. 	(Cancelled)		
	
	6. 	(Currently Amended)	The straight edge clamp of claim 3, wherein said main channel has sidewalls, said engagement surface[[s]] engages said sidewalls in said locked position.

	7. 	(Currently Amended)		A straight edge clamp comprising:
having  longitudinal axis;
		a pair of rails, located in said open channel at a bottom of said elongated body, said pair of rails extending outwardly from said bottom towards a top of said elongated body;
		a locking member positioned within said open channel and moveable along said longitudinal axis of said open channel;
		said locking member having an axis of rotation generally perpendicular to said longitudinal axis, said locking member being rotatable about said axis of rotation between a locked position and an unlocked position;
		said locking member being located in said opened channel and having an engagement surface[[s]] protruding outwardly toward said inner surface whereby is spaced apart from said inner surface and, in response to said locking member being in said locked position, said engagement surface[[s are]] is moved to engage said inner surface to lock an end stop assembly with respect to said elongated body;
		wherein said pair of rails receives said end stop assembly to retain said locking member in said open channel in said locked position and said unlocked position.

	8. 	(Original)	The straight edge clamp of claim 7, wherein said elongated body has at least two sections and a connector for connecting said elongated body.

	9. 	(Cancelled)



	11. 	(Currently Amended)		The straight edge clamp of claim 7, wherein said open channel has sidewalls, said engagement surface[[s]] engages said sidewalls in said locked position.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1, 3, and 7 not found was a straight edge clamp comprising an elongated body defining a channel having an inner surface extending along a longitudinal axis, a pair of rails in said channel at said bottom, said pair of rails extending outwardly from a bottom towards a top of the elongated body, an end stop assembly including a locking member that is rotatable located in said channel and having an engagement surface protruding outwardly toward said inner surface and wherein said pair of rails receives said end stop assembly to retain said locking member in said channel in a locked position and an unlocked position; in combination with the limitations set forth in claims 1, 3, and 7 of the instant invention respectively.

The closest prior arts, the combination of Marino (‘013) and Leyes (‘667) teaches a similar straight end clamp, however, does not explicitly teach a use of a pair of rails extending outwardly from a bottom toward a top of an elongated body, and that the pair of rails receives the end stop assembly to retain a rotatable locking in locked and unlocked positions; in 
Another close prior art, Lenzkes (‘178) teaches a similar rotatable locking member but does not explicitly teach a use of a pair of rails extending outwardly from a bottom toward a top of an elongated body to receive and retain the locking member in a channel in locked and unlocked positions; in combination with the limitations set forth in claims 1, 3, and 7 of the instant invention respectively.

None of the previously cited prior arts, alone or combined, teaches or renders obvious the allowable subject matter of the instant invention.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723